[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Estate of Fleenor v. Ottawa Cty., Slip Opinion No. 2022-Ohio-3581.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-3581
ESTATE OF FLEENOR, APPELLEE, v. OTTAWA COUNTY, D.B.A OTTAWA COUNTY
                     RIVERVIEW NURSING HOME, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Estate of Fleenor v. Ottawa Cty., Slip Opinion No.
                                   2022-Ohio-3581.]
R.C. 301.22 and 305.12—An unchartered county is not sui juris and therefore must
        be sued in the name of its board of commissioners—Cause remanded to the
        trial court to determine whether to allow plaintiff to amend its complaint or
        to dismiss the action.
    (No. 2021-1004—Submitted May 24, 2022—Decided October 11, 2022.)
     APPEAL from the Court of Appeals for Ottawa County, No. OT-20-023,
                                    2021-Ohio-2251.
                                 _________________
        DONNELLY, J.
        {¶ 1} In this civil suit against Ottawa County, an unchartered county, we
are asked to determine the effect on the case, if any, of the plaintiff’s having named
                                  SUPREME COURT OF OHIO




the county itself as the defendant in the complaint rather than the board of county
commissioners. We hold that because it is unchartered, Ottawa County is not sui
juris and therefore must be sued in the name of its board of commissioners.
However, we believe it best to allow the trial court to address the impact of that
determination on this case in the first instance. We therefore reverse the portion of
the Sixth District Court of Appeals judgment addressing the sui juris issue and
remand the case to the trial court for it to determine whether to allow an amendment
of the complaint or to dismiss the case.
                               PROCEDURAL HISTORY
          {¶ 2} In June 2018, appellee, the estate of Jennings Fleenor, filed a cause of
action in the Ottawa County Court of Common Pleas for negligence, wrongful
death, and violation of a nursing-home-resident’s rights against appellant, Ottawa
County, which appellee named as “County of Ottawa d/b/a Ottawa County
Riverview Nursing Home.” Riverview Nursing Home (“Riverview”) is owned and
run by Ottawa County. The complaint does not name the Ottawa County Board of
Commissioners as a defendant.               Service was made on “County of Ottawa
(Riverview Nursing Home)” and was accepted by K. German, the nursing-home
administrator. Riverview’s employees are employees of Ottawa County. See R.C.
305.16.
          {¶ 3} Riverview, through counsel, answered, denying liability. The answer
identified Riverview’s attorneys as “Attorneys for Defendant County of Ottawa,
d/b/a Ottawa County Riverview Nursing Home.” As an affirmative defense, the
county alleged, “The Defendant is not sui juris.”1
          {¶ 4} The parties proceeded through discovery, deposing lay and expert
witnesses. German signed off on the answers to the interrogatories prepared by the
law firm representing Riverview. On December 17, 2019, Riverview, through

1. “Sui juris” means “possessing full capacity and rights to sue or be sued.” Mollette v. Portsmouth
City Council, 169 Ohio App.3d 557, 2006-Ohio-6289, 863 N.E.2d 1092, ¶ 1 (4th Dist.).




                                                 2
                                January Term, 2022



counsel, moved to extend and continue the case-management dates. Included with
the motion was a written endorsement in favor of the motion signed by the president
of the Ottawa County Board of Commissioners along with a letter indicating that
all three members of the Ottawa County Board of Commissioners had voted in
favor of authorizing the president to endorse the motion.
       {¶ 5} Riverview filed a motion for summary judgment on March 31, 2020,
seeking judgment in its favor and dismissal of the case. One of its arguments was
that the county could not be sued by naming “Ottawa County” as the defendant,
because an unchartered county is not sui juris. Riverview alleged that the county
may be sued only by naming its board of commissioners as the defendant. The
estate filed a brief in opposition to the summary-judgment motion, attaching a copy
of a 2015 collection action commenced by Riverview under the name “County of
Ottawas [sic] d/b/a/ Ottawa County Riverview Nursing Home.” Although the
estate asserted in its brief that amending the complaint was not necessary, it
nevertheless asked the court (in its brief, not in a separate motion) to allow it to
amend its complaint under Civ.R. 15 to name the board of commissioners as the
defendant.
       {¶ 6} The trial court granted Riverview’s motion for summary judgment on
different grounds, without addressing the sui juris issue. The estate appealed to the
Sixth District on issues unrelated to sui juris. In its appellate brief, Riverview
advanced as an additional reason for affirming the trial court’s judgment that
Ottawa County is not sui juris, that the estate had never formally moved to amend
the complaint, and that the estate’s informal request to amend its complaint was
“improper, untimely, and unfairly prejudicial.”
       {¶ 7} The court of appeals reversed the summary-judgment order of the trial
court and rejected Riverside’s sui juris argument. 2021-Ohio-2251, ¶ 70, 74.
Riverside appealed to this court, and we accepted jurisdiction on one proposition
of law: “Counties and their agencies and departments are not sui juris, and can only



                                         3
                              SUPREME COURT OF OHIO




be sued through the county board of commissioners.” See 165 Ohio St.3d 1423,
2021-Ohio-3730, 175 N.E.3d 568.
                                  LEGAL ISSUES
        {¶ 8} Ohio counties are political subdivisions of the state that facilitate the
state’s operations. State ex rel. Alexander v. Summit Cty., 4 Ohio N.P. (N.S.) 481,
17 Ohio Dec. 451, 456, 1906 WL 810. A county “is not a public corporation as is
a city or village, it is not vested with a single attribute of sovereignty, but is merely
a territorial division of the state for purposes of political organization and civil
administration in public affairs.” Id. at 456-457. A county that “adopt[s] a charter
or an alternative form of government” is transformed into “a body politic and
corporate.” R.C. 301.22. Such a county “is capable of suing and being sued.” Id.
A different rule applies to unchartered counties. R.C. 305.12 reads, “The board of
county commissioners may sue and be sued * * * in any court.” The parties agree
that Ottawa County is not a chartered county but disagree on whether the improper
caption in the complaint can cause the case to be dismissed now.
        {¶ 9} Riverview asserts that this case must be dismissed because the Ottawa
County Board of Commissioners, the proper defendant, was never made a party to
the case. Not only did the estate improperly commence the action against an entity
that is not sui juris, says Riverview, but it has never filed a motion to amend its
complaint to correct that error. Riverview reasons that the statute of limitations has
run, so the board of commissioners cannot now be called to answer the claims.
Therefore, it argues, the case must be dismissed.
        {¶ 10} The estate counters that the proper entity was served with the
complaint and has defended against the suit throughout the litigation, so the county
has suffered no prejudice. It adds that the Ottawa County Board of Commissioners
has sued others under the name Ottawa County.
        {¶ 11} Moreover, the estate notes that it did seek leave in the trial court to
amend its complaint to name the Ottawa County Board of Commissioners as the




                                           4
                                  January Term, 2022



defendant. As noted above, it sought leave in its brief in response to Riverview’s
motion for summary judgment. It argues that the Civil Rules favor a liberal
amendment policy, and it points to both Civ.R. 15(A), which says, “The court shall
freely give leave [for a party to amend its pleading] when justice so requires” and
to Civ.R. 15(B), which says that pleadings may be amended “even after judgment.”
The estate adds that under Civ.R. 15(C), such an amendment would relate back to
the date of the original filing, negating any statute-of-limitations issues, because the
board of commissioners has been actively defending the suit all along.
          {¶ 12} The court of appeals erred by relying on federal trial-court cases and
Ohio statutes addressing political-subdivision tort liability to support its holding
that Ottawa County is sui juris, 2021-Ohio-2251 at ¶ 71-72. R.C. Chapter 2744,
which addresses political-subdivision tort liability and immunity, does not grant a
right to sue the government. See Townsend v. Wisconsin Desert Horse Assn., 42
Wis.2d 414, 421, 167 N.W.2d 425 (1969). An unchartered county is merely “an
arm * * * of the State without the capacity of being sued as a separate entity,” id.
at 424. Because suability and liability are not interchangeable concepts, the court
of appeals’ determination to the contrary was erroneous.
                                   CONCLUSION
          {¶ 13} We hold that Ottawa County is not sui juris. R.C. 301.22 and 305.12
make that clear. We therefore reverse that portion of the judgment holding that the
county is sui juris. However, because we believe it best to allow the trial court to
address the impact of that determination on this case in the first instance, we remand
the cause to the trial court for it to determine whether to allow an amendment of the
complaint or to dismiss the action.
                                                            Judgment reversed in part
                                                and cause remanded to the trial court.
          O’CONNOR, C.J., and FISCHER, DEWINE, STEWART, and BRUNNER, JJ.,
concur.



                                            5
                            SUPREME COURT OF OHIO




       KENNEDY, J., concurs in judgment only.
                              _________________
       Eadie Hill Trial Lawyers, William B. Eadie, and Michael A. Hill, for
appellee.
       Spengler Nathanson, P.L.L., Teresa L. Grigsby, and Jennifer A. McHugh,
for appellant.
       Mazanec, Raskin & Ryder Co., L.P.A., and Frank H. Scialdone, urging
reversal for amicus curiae County Commissioners Association of Ohio.
       Flowers & Grube, Melissa A. Ghrist, Paul W. Flowers, and Louis E. Grube,
urging affirmance for amicus curiae Ohio Association for Justice.
                              _________________




                                        6